Citation Nr: 0840054	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-24 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatic heart 
disease.

2.  Entitlement to service connection for cardiac disease 
other than rheumatic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from August 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2007.  A transcript of the 
hearing is associated with the claims file.

The veteran claim was previously before the Board and 
remanded in November 2007.

In a March 2008 rating decision, the RO awarded service 
connection for a sinus condition.  This is a full grant of 
the benefit sought on appeal as to this issue, and it is not 
before the Board at this time.

The issue of entitlement to service connection for cardiac 
disease other than rheumatic heart disease is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Rheumatic heart disease is related to service.


CONCLUSION OF LAW

Rheumatic heart disease was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The veteran's 
claim is granted herein, as will be discussed below.  As this 
represents a full grant of the benefit sought on appeal as to 
this issue, any further discussion of the VCAA is 
unnecessary.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (detailing 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 38 
C.F.R. § 3.304(b) should be construed as consistent with the 
VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.

The first issue here is whether the veteran's rheumatic fever 
existed prior to service.  A review of the veteran's service 
medical records shows that he reported in an April 1970 
report of medical history that he had a history of rheumatic 
fever, dated in 1964.  He had swollen joints at that time and 
was prescribed two years of penicillin.  He had a pounding 
heart secondary to his rheumatic fever.  When examined for 
entry, the veteran's heart and vascular system were normal.

In a January 1971 written statement, contained in the 
veteran's service medical records, his private physician 
indicated that he treated the veteran since 1959.  He 
complained of joint pains and was diagnosed with rheumatic 
fever.  Due to that condition, he required monthly treatment 
of penicillin.  He last saw the veteran in May 1970.

A March 1971 service record shows the veteran had a history 
of rheumatic fever in 1964.  He had taken penicillin for 
this, the last time in April 1970.  Cardiac examination was 
unremarkable.  The impression was rheumatic fever by history 
without cardiac involvement.

June and July 1971 service medical records show the veteran 
began getting monthly doses of penicillin.

January 1972 service medical records show the veteran was 
diagnosed with a heart murmur.  In a consultation sheet, it 
was reported that a previous examination had not disclosed a 
murmur.  Today, there was a Grade II/VI systolic murmur.  An 
EKG was interpreted as within normal limits with sinus 
bradycardia sinus arrhythmia.

When examined for separation in August 1972, the veteran's 
heart and vascular system were normal.  He was noted to have 
a history of rheumatic fever in 1964 without cardiac 
involvement.  He had been maintained on monthly injections.

Based on this evidence, the Board finds that there is clear 
and unmistakable evidence that the veteran's rheumatic fever 
existed prior to his active service.  The veteran reported a 
history of this disease upon entry into service, his private 
physician provided a medical statement of such history at 
that time, and the veteran has continued to state that his 
rheumatic fever was diagnosed in 1964.  There is no evidence 
showing otherwise.  Therefore, the Board concludes that there 
is clear and unmistakable evidence that the veteran's 
rheumatic fever existed prior to service.  As such, the 
presumption of soundness as to rheumatic fever is rebutted.  
However, the fact that rheumatic fever predated service does 
not establish that rheumatic heart disease predated service.

At issue is whether the veteran's rheumatic heart disease is 
attributable to service.  In this regard, there are two 
competent opinions of record.  In a January 2006 treatment 
record, the veteran's private physician, W.M.S., a doctor of 
osteopathy, indicated that the veteran had a history of 
rheumatic fever when he was a child.  When he went into 
service, they did not detect a heart murmur.  When he 
separated, they did.  He was treated with injections for his 
rheumatic fever while in service.  Therefore, Dr. S indicated 
that he had to assume that the rheumatic fever did progress 
while the veteran was in service.

In March 2008, the veteran underwent VA examination.  His 
claims file was reviewed.  His rheumatic heart disease was 
noted to have begun in 1963.  It was noted to be severe.  
Following examination, the diagnoses were heart murmur and 
rheumatic heart disease.  The examiner, who is a physician's 
assistant, opined that it was as likely as not that the 
rheumatic fever and heart murmur pre-existed service.  He 
also stated that it was less likely as not that it was 
aggravated by service.  The rationale was that it was based 
on a review of the claims file, medical records, subjective 
history, and the veteran's statements that he was diagnosed 
with rheumatic fever at sixteen years old.

In evaluating these two opinions, the Board finds that, while 
the veteran's private physician did not review his service 
medical records, the history provided to the physician by the 
veteran is consistent with that which is recorded in his 
service records.  Therefore, the Board will not afford 
additional weight to the VA examiner's opinion simply because 
he reviewed the service medical records.

Ultimately, the Board finds that the opinion of the veteran's 
private physician is more persuasive.  It was provided by a 
physician, as opposed to a physician's assistant (we note 
that the VA examination was initiated by a medical doctor).  
Furthermore, while neither opinion contained a lengthy 
rationale, that of Dr. S was more thorough.  The VA examiner 
provided a short rationale for why he determined that the 
veteran's rheumatic fever existed prior to his service.  
However, it seems that no rationale was provided for why he 
concluded that it was not aggravated in service, other than 
to say that the veteran's records were reviewed.

Conversely, the veteran's private physician noted the 
veteran's treatment in service with injections and his 
diagnosis of a heart murmur in determining that his rheumatic 
fever progressed while he was in service.  While Dr. S did 
not specifically state that the disease was aggravated beyond 
its normal progression, the Board will view this evidence in 
the light most favorable to the veteran and conclude that it 
is at least as likely as not that Dr. S indicated such 
aggravation.

Therefore, the Board finds the opinion of Dr. S to be more 
probative.  As such, we find that the veteran's rheumatic 
fever was aggravated by his active service.

The Board accepts that rheumatic fever pre-existed service.  
However, there is no proof that rheumatic heart disease pre-
existed service.  The private records do not establish that 
rheumatic heart disease pre-existed service, the entrance 
examination was normal, in-service cardiac examinations were 
initially normal, and in-service examiners reported that 
there was no cardiac involvement.  The VA opinion that "it 
is as likely" as not that the murmur pre-existed service is 
contradicted by the contemporaneous records and certainly the 
statement does not rise to the level of "clear and 
unmistakable evidence."  Furthermore, there is no proof that 
rheumatic heart disease is the natural progress of rheumatic 
fever.  Therefore, the Board concludes that the veteran's 
rheumatic heart disease is attributable to service, and 
service connection should be granted.


ORDER

Service connection for rheumatic heart disease is granted.


REMAND

The Board notes that the VA examination report shows the 
veteran was diagnosed with rheumatic heart disease.  Other 
evidence of record shows diagnoses of arteriosclerotic 
coronary artery disease, hypertension, congestive heart 
failure, and a history of a myocardial infarction.  In a June 
2007 written statement, Dr. S indicated that the veteran had 
a history of cardiac disease that was somewhat related to his 
rheumatoid or rheumatic heart disease.  Thus, the Board 
concludes that a remand is needed to obtain an opinion as to 
whether any of the veteran's other cardiac diseases are 
related to his active service or to his rheumatic heart 
disease.

Accordingly, the case is REMANDED for the following action:

Send the veteran's claims file to a 
cardiologist.  The cardiologist is asked 
to provide an opinion as to whether it is 
at least as likely as not (at least a 
50/50 probability) that any currently 
diagnosed cardiac disorder, other than 
rheumatic heart disease, is attributable 
to in-service manifestations, to include 
the EKG finding of sinus brachycardia 
sinus arrhythmia.  In addition, the 
cardiologist is asked to provide an 
opinion as to whether it is at least as 
likely as not (at least a 50/50 
probability) that any currently diagnosed 
cardiac disorder is attributable to the 
veteran's rheumatic heart disease.  A 
rationale should be provided for all 
opinions given.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


